DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that the prior art references do not disclose the newly added limitations to the claims, however Cardon teaches the spiral screw comprising a tip, a second end and a spiral flight extending from the tip towards the second end, and a spiral flight extending from the tip towards the second end, a plurality of spiral flight portions facing the supply port [Fig 4-10], but does not explicitly state one spiral flight portion disposed further from the tip than the supply port. Neilson teaches the remainder of the newly added claim.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 8, 11, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8 of copending Application No. 17104131 in view of Conrad (US 2018/0236705), Womer (US 2017/0291364), Cardon (US 2020/0338824), and Besim (US 2019/0168455). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 17104131 recites in claims 1, 3, 6-8 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle and placed , wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw. 
17104131 does not explicitly state the heating element is closer to the nozzle than the supply port. 
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
17104131 does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
17104131 does not explicitly state a plurality of gap portions disposed toward a transition of the 1st portion and 2nd portion, circumferentially adjacent gap portions of the plurality of gap portions being separated by a first gap forming member, the plurality of gap portions reducing heat transfer from the 2nd portion to the first portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are provided toward a transition of the 1rst portion and 2nd portion that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Besim teaches an apparatus for 3D printing having a cooling section (502) [Abstract]. The cooling section (502) has a plurality of circumferentially adjacent gaps separated by a gap forming member in order to provide quick cooling [Fig 2A, 5A, 0074, 0075, 0093, 0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had a  plurality of circumferentially adjacent gaps separated by a gap forming member, as suggested by Besim, as this cooling chamber had demonstrated success at quick cooling. 
17104131 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material. 
Cardon teaches the spiral screw comprising a tip, a second end and a spiral flight extending from the tip towards the second end, and a spiral flight extending from the tip towards the second end, a plurality of spiral flight portions facing the supply port, but does not explicitly state one spiral flight portion disposed further from the tip than the supply port.
17104131 teaches a method of conditioning and melting plastic material in an extrusion/plasticating device wherein the spiral flight portion is upstream of the supply port and such a configuration is described as “standard” [Abstract, col 2 line 25-52, Fig 1, 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had a spiral flight portion upstream of the supply port, as suggested by Neilson, as such a configuration had proven successful at plasticating resin material and is a standard configuration.
As to claim 2, 17104131 does not explicitly recite a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis.  
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
As to claim 3, 17104131recites in claim 3 a second heating unit configured to heat the nozzle is provided.  
As to claim 4, 17104131 recites in claim 6 a cooling unit configured to cool the first portion is provided.
As to claim 7, 17104131 does not explicitly recite in the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit though this feature depicted in the Figures.
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
As to claim 8, 17104131 recites in claim 1, 3, 6-8 a three-dimensional shaping device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a screw drive unit configured to rotate the screw; a nozzle configured to discharge the material plasticized inside the cylinder towards a stage; a first heating unit provided between the supply port in the cylinder and the nozzle; and a control unit configured to control the screw drive unit and the first heating unit, wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw.
17104131 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material. 
17104131 does not explicitly state the heating element is closer to the nozzle than the supply port. 
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
17104131 does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
17104131 does not explicitly state a plurality of gap portions disposed toward a transition of the 1st portion and 2nd portion, circumferentially adjacent gap portions of the plurality of gap portions being separated by a first gap forming member, the plurality of gap portions reducing heat transfer from the 2nd portion to the first portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are provided toward a transition of the 1rst portion and 2nd portion that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Besim teaches an apparatus for 3D printing having a cooling section (502) [Abstract]. The cooling section (502) has a plurality of circumferentially adjacent gaps separated by a gap forming member in order to provide quick cooling [Fig 2A, 5A, 0074, 0075, 0093, 0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had a  plurality of circumferentially adjacent gaps separated by a gap forming member, as suggested by Besim, as this cooling chamber had demonstrated success at quick cooling. 
17104131 does not explicitly state that the supply port be disposed on a side of the cylinder.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the supply port be located in the side of the cylinder, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material. 
Cardon teaches the spiral screw comprising a tip, a second end and a spiral flight extending from the tip towards the second end, and a spiral flight extending from the tip towards the second end, a plurality of spiral flight portions facing the supply port, but does not explicitly state one spiral flight portion disposed further from the tip than the supply port.
17104131 teaches a method of conditioning and melting plastic material in an extrusion/plasticating device wherein the spiral flight portion is upstream of the supply port and such a configuration is described as “standard” [Abstract, col 2 line 25-52, Fig 1, 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had a spiral flight portion upstream of the supply port, as suggested by Neilson, as such a configuration had proven successful at plasticating resin material and is a standard configuration. 
As to claim 11, 17104131 does not explicitly state the limitations of claim 11.
Conrad teaches the cylinder ends in a nozzle fixing portion with the nozzle  where pressure sensors are provided in the through hole to adjust speed of rotor to pack the mold [0272,0276,0279,0289, Fig 3-10]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 to have included within the nozzle fixing portion pressure sensors in the nozzle to measure the pressure in the nozzle and adjust the speed of the rotor, as suggested by Conrad, in order to properly pack the mold. 
As to claim 12, 17104131 depicts the first and 2nd portions are made of different materials [Fig 4-10], but does not state both are made of metal.
Neilson teaches a method of conditioning and melting plastic material in an extrusion/plasticating device [Abstract, col 2 line 25-52, Fig 1, 6] wherein the barrel can be cast of various metals (steels and aluminum alloys) [col 4 line 20-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had both sections be made of metals, as suggested by Neilson, as such a configuration had proven successful at plasticating resin material.   
Claims 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8 of copending Application No. 17104131 in view of Conrad (US 2018/0236705), Neilson (US 4531308), and Womer (US 2017/0291364). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 10, 17104131 recites in claims 1, 3, 6-8 a plasticization device comprising: a cylinder having a supply port through which a material is supplied; a spiral screw configured to rotate inside the cylinder; a nozzle configured to discharge the material plasticized inside the cylinder; and a first heating unit provided between the supply port in the cylinder and the nozzle and placed , wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit, and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw.  
17104131 does not explicitly state the heating element is closer to the nozzle than the supply port. 
Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9]. This configuration allows for good heat transfer and adequate pressure within the plasticization device [0171-0177]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 to have a configuration in the cylinder, such that the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit, as suggested by Conrad, as this configuration had demonstrated success at having good heat transfer and adequate pressure within the plasticization device. 
17104131 does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
17104131 does not explicitly state a cooling unit having a refrigerant flow path through which a refrigerant flows, a density of the flow path where the supply port is formed being greater than a density of the flow path where the supply port is not formed.
 Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a cooling unit having a refrigerant flow path (128) is provided wherein the flow path density is greater than the supply port than where the supply port is not formed (as 128 is only located around the supply port and the top of the cylinder, the bottom portion of the cylinder being the lower density part as zero density is still lower) for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A, 7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 17104131 and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 4, 7, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0236705) in view of Womer (US 2017/0291364), Besim (US 2019/0168455),  O’Donoghue (US 2007/0063378), Neilson (US 4531308) and Cardon (US 2020/0338824).
As to claim 1, Conrad teaches a plasticization device [abstract] comprising: a cylinder (1100) having a supply port through which a material is supplied (opening below 1020) [0161, 0162]; a spiral screw (1302)configured to rotate inside the cylinder [0158]; a nozzle (1200-1204) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (1110f) provided between the supply port in the cylinder and the nozzle and placed closer to a nozzle fixing portion of the cylinder than a supply port [Fig 9, 0152] the nozzle fixing portion being configured to receive the nozzle(1104) [0151, 0153], wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit (1110f) [0152], and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw as the cylinder gradually expands [Fig 9].  
Conrad does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
Conrad does not explicitly state a plurality of gap portions disposed toward a transition of the 1st portion and 2nd portion, circumferentially adjacent gap portions of the plurality of gap portions being separated by a first gap forming member, the plurality of gap portions reducing heat transfer from the 2nd portion to the first portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are provided toward a transition of the 1rst portion and 2nd portion that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
Besim teaches an apparatus for 3D printing having a cooling section (502) [Abstract]. The cooling section (502) has a plurality of circumferentially adjacent gaps separated by a gap forming member in order to provide quick cooling [Fig 2A, 5A, 0074, 0075, 0093, 0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a  plurality of circumferentially adjacent gaps separated by a gap forming member, as suggested by Besim, as this cooling chamber had demonstrated success at quick cooling. 
Conrad does not explicitly state a cooling unit is configured to circulate chilled refrigerant along a refrigerant flow path provided in the first portion of the cylinder.
Womer explicitly teaches a cooling unit having a refrigerant flow path (128) is provided wherein the flow path density is greater in the supply port than where the supply port is not formed as 128 is only located around the supply port and the top (first portion of the cylinder) of the cylinder to prevent pre melting [Fig 6A, 7, 0056 0058-0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a cooling unit configured to circulate chilled refrigerant along a refrigerant flow path in the first portion of the cylinder. 
O’Donoghue teaches a mold wherein the density of the cooling channels are varied in order to impart the desired degree of cooling. Hence, the density of cooling channels is a results effective variable on the amount of heat transfer. It is well settled that the determination of the optimum value of a result effective variable, in this the placement density of the cooling channels, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the amount of cooling channels such that there was a dense area and less dense area, as suggested by O’Donoghue, in order to impart the desired degree of cooling. 
Womer does not explicitly state that the supply port be disposed on a side of the cylinder and supplied by a supply pipe.
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder surrounded by the cylinder and supplied by a supply pipe (142) in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the supply port be located in the side of the cylinder surrounded by the cylinder and supplied by the supply pipe, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material.
Cardon teaches the spiral screw comprising a tip, a second end and a spiral flight extending from the tip towards the second end, and a spiral flight extending from the tip towards the second end, a plurality of spiral flight portions facing the supply port [Fig 4-10], but does not explicitly state one spiral flight portion disposed further from the tip than the supply port.
Neilson teaches a method of conditioning and melting plastic material in an extrusion/plasticating device wherein the spiral flight portion is upstream of the supply port and such a configuration is described as “standard” [Abstract, col 2 line 25-52, Fig 1, 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Cardon and had a spiral flight portion upstream of the supply port, as suggested by Neilson, as such a configuration had proven successful at plasticating resin material and is a standard configuration.   
As to claim 2, Conrad does not explicitly state a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis.  
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
As to claim 3, Conrad teaches a second heating unit (1210) configured to heat the nozzle is provided [0154].  
As to claim 4, Conrad does not explicitly state a cooling unit configured to cool the first portion is provided.
Womer teaches a plasticization/extruder device for a 3D printer [Abstract], wherein a cooling unit (27, 128) configured to cool the first portion and prevent pellets from sticking together [0016, 0047, 0058, 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a cooling unit configured to cool the first portion, as suggested by Womer, in order to cool the feed portion and prevent pellets from sticking together.
As to claim 7, Conrad teaches the cylinder, the first portion and the second portion are integrally formed, and a gap portion is provided in a part of the cylinder between the supply port and the first heating unit (the area of the cylinder before heater 1110f) [Fig 9], but does not explicitly state a plurality of gaps in this portion.
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a plurality of gap portions that are separated by a gap forming member (29 and unmarked gap) are provided toward a transition of the 1rst portion and 2nd portion between he supply port and the first heating unit that is on part of the cylinder that allows for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the plurality of gap portions be between the cylinder and supply port and part of the cylinder, as suggested by Womer, in order to dissipate heat and allow fast cooling. 
As to claim 8, Conrad teaches a plasticization device [abstract] comprising: a cylinder (1100) having a supply port through which a material is supplied (opening below 1020) [0161, 0162]; a spiral screw (1302)configured to rotate inside the cylinder [0158]; a screw drive unit configured to rotate the screw [0019]; a nozzle (1200-1204) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (1110f) provided between the supply port in the cylinder and the nozzle and placed closer to a nozzle fixing portion of the cylinder than a supply port [Fig 9, 0152] the nozzle fixing portion being configured to receive the nozzle(1104) [0151, 0153]; and a control unit configured to control the screw drive unit [0034] and the first heating unit [Fig 25A, 0260-0262] wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit [0152], and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw as the cylinder gradually expands [Fig 9]. 
Conrad does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016] and allows for cost effective 3D printing [0008]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and configured the extruder for use in a 3D printer and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed and allow for cost effective 3D printing. 
A cooling unit is configured to circulate chilled refrigerant along a refrigerant flow path provided in the first portion of the cylinder.
Womer explicitly teaches a cooling unit having a refrigerant flow path (128) is provided wherein the flow path density is greater in the supply port than where the supply port is not formed as 128 is only located around the supply port and the top (first portion of the cylinder) of the cylinder to prevent pre melting [Fig 6A, 7, 0056 0058-0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a cooling unit configured to circulate chilled refrigerant along a refrigerant flow path in the first portion of the cylinder. 
Womer does not explicitly state that the supply port be disposed on a side of the cylinder and supplied by a supply pipe. 
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder surrounded by the cylinder and supplied by a supply pipe (142) in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the supply port be located in the side of the cylinder surrounded by the cylinder and supplied by the supply pipe, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material. 
Cardon teaches the spiral screw comprising a tip, a second end and a spiral flight extending from the tip towards the second end, and a spiral flight extending from the tip towards the second end, a plurality of spiral flight portions facing the supply port, but does not explicitly state one spiral flight portion disposed further from the tip than the supply port.
Neilson teaches a method of conditioning and melting plastic material in an extrusion/plasticating device wherein the spiral flight portion is upstream of the supply port and such a configuration is described as “standard” [Abstract, col 2 line 25-52, Fig 1, 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Cardon and had a spiral flight portion upstream of the supply port, as suggested by Neilson, as such a configuration had proven successful at plasticating resin material and is a standard configuration.   
As to claim 11, Conrad teaches the cylinder includes a nozzle fixing portion in which a through hole is formed and to which the nozzle is connected, and the plasticization device further comprises a pressure sensor configured to measure a pressure of the material plasticized inside the through hole, wherein a rotation speed of the spiral screw is adjusted according to a value of the pressure measured by the pressure sensor [0272,0276,0279,0289, Fig 3-10].
As to claim 12, Conrad depicts the first and 2nd portions are made of different materials [Fig 4-10], but does not state both are made of metal.
Neilson teaches a method of conditioning and melting plastic material in an extrusion/plasticating device [Abstract, col 2 line 25-52, Fig 1, 6] wherein the barrel can be cast of various metals (steels and aluminum alloys) [col 4 line 20-25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Cardon and had both sections be made of metals, as suggested by Neilson, as such a configuration had proven successful at plasticating resin material.   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0236705) in view of Womer (US 2017/0291364), O’Donoghue (US 20070063378), Neilson (US 4531308), and Cardon (US 2020/0338824). 
As to claim 10, Conrad teaches a plasticization device [abstract] comprising: a cylinder (1100) having a supply port through which a material is supplied (opening below 1020) [0161, 0162]; a spiral screw (1302)configured to rotate inside the cylinder [0158]; a nozzle (1200-1204) configured to discharge the material plasticized inside the cylinder [0153]; and a first heating unit (1110f) provided between the supply port in the cylinder and the nozzle and placed closer to a nozzle fixing portion of the cylinder than a supply port [Fig 9, 0152] the nozzle fixing portion being configured to receive the nozzle(1104) [0151, 0153], wherein the cylinder includes a first portion having the supply port and a second portion provided with the first heating unit (1110f) [0152], and a shortest distance between an inner wall surface of the second portion and an outer surface of the screw is longer than a shortest distance between an inner wall surface of the first portion and the outer surface of the screw as the cylinder gradually expands [Fig 9].  
Conrad teaches the cooling path is located in the first portion including the supply port portion but does not explicitly state that the density of the cooling channels varies. 
O’Donoghue teaches a mold wherein the density of the cooling channels are varied in order to impart the desired degree of cooling. Hence, the density of cooling channels is a results effective variable on the amount of heat transfer. It is well settled that the determination of the optimum value of a result effective variable, in this the placement density of the cooling channels, is within the skill of one practicing art, see MPEP § 2144.05 II. It would have been obvious to one of ordinary skill in the art to optimize the amount of cooling channels such that there was a dense area and less dense area, as suggested by O’Donoghue, in order to impart the desired degree of cooling. 
Conrad does not explicitly state that the supply port be disposed on a side of the cylinder and supplied by a supply pipe. 
Cardon teaches an extruder for 3D printing [Abstract, 0005] wherein the supply port 140 is provided in a side of the cylinder surrounded by the cylinder and supplied by a supply pipe (142) in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material [Fig 1, 0100-0105]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Womer and had the supply port be located in the side of the cylinder surrounded by the cylinder and supplied by the supply pipe, as suggested by Cardon, in order to optimize the entrance angle of the pellets to prevent blocking and influence the rheology of the material. 
Conrad does not explicitly state tapering the screw towards the nozzle. 
Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis [0063-0065, Fig 4A] as this type of screw allowed for proper plasticization and compression of the feed [0014-0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had the screw tapers towards the nozzle such that a maximum distance between the outer surface of the screw facing the inner wall surface of the second portion and a central axis of the screw is shorter than a maximum distance between the outer surface of the screw facing the inner wall surface of the first portion and the central axis, as suggested by Womer, in order to allow for proper plasticization and compression of the feed.
Conrad does not explicitly state a cooling unit having a refrigerant flow path through which a refrigerant flows, a density of the flow path where the supply port is formed being greater than a density of the flow path where the supply port is not formed.
 Womer teaches a plasticization/extruder device for an 3D printer [Abstract], wherein a cooling unit having a refrigerant flow path (128) is provided wherein the flow path density is greater than the supply port than where the supply port is not formed (as 128 is only located around the supply port and the top of the cylinder and surrounds an entire circumference of the first portion, the bottom portion of the cylinder being the lower density part as zero density is still lower) for heat dissipation and fast cooling [0056, 0058-0060 Fig 6A, 7]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Conrad and had a plurality of gap portions between supply port and the heating unit, as suggested by Womer, in order to dissipate heat and allow fast cooling and prevent pre melting. 
Cardon teaches the spiral screw comprising a tip, a second end and a spiral flight extending from the tip towards the second end, and a spiral flight extending from the tip towards the second end, a plurality of spiral flight portions facing the supply port, but does not explicitly state one spiral flight portion disposed further from the tip than the supply port.
Neilson teaches a method of conditioning and melting plastic material in an extrusion/plasticating device wherein the spiral flight portion is upstream of the supply port and such a configuration is described as “standard” [Abstract, col 2 line 25-52, Fig 1, 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Cardon and had a spiral flight portion upstream of the supply port, as suggested by Neilson, as such a configuration had proven successful at plasticating resin material and is a standard configuration.   
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMAND MELENDEZ/Examiner, Art Unit 1742